Citation Nr: 0434046	
Decision Date: 12/28/04    Archive Date: 01/05/05

DOCKET NO.  02-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for spondylolisthesis and spondylolysis of the 
lumbar spine, with limited motion.


REPRESENTATION

Veteran represented by:  The American Legion	


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1963 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  Appeal to the Board was perfected.  

In August 2004, the veteran personally testified before the 
undersigned Acting Veterans Law Judge, sitting in Detroit, 
Michigan.  The hearing transcript is of record.

The Board's decision herein is favorable to the veteran only 
to the extent that it reopens the previously denied and final 
claim of entitlement to service connection for a low back 
disability.  See April 1974 rating decision.  However, as 
further evidentiary development is required before a decision 
can be rendered on the merits of the reopened service 
connection claim, the matter is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In an April 1974 rating decision, the RO denied service 
connection for spondylolisthesis and spondylolysis of the 
lumbar spine.  In a letter dated in April 1974, the veteran 
was informed of this decision and his appeal rights, but did 
not file a notice of disagreement to initiate further review 
of the decision.

2.  Evidence of record after the issuance of the April 1974 
rating decision is new evidence that, by itself or when 
considered with evidence of record before the 1974 rating 
decision, relates to unestablished fact(s) necessary to 
substantiate a claim of entitlement to service connection for 
spondylolisthesis and spondylolysis of the lumbar spine, with 
limited motion. 


CONCLUSIONS OF LAW

1.  The April 1974 rating decision, which denied service 
connection for spondylolisthesis and spondylolysis of the 
lumbar spine, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2003). 

2.  New and material evidence has been received since April 
1974 to reopen the claim of entitlement to service connection 
for spondylolisthesis and spondylolysis of the lumbar spine, 
with limited motion.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notice requirements.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.  They are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

Without deciding whether VCAA notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen claim of entitlement to service connection 
for spondylolisthesis and spondylolysis of the lumbar spine, 
with limited motion, it is the Board's conclusion that VCAA 
does not preclude the Board from now adjudicating the claim.  
This is so because the Board is taking action favorable to 
the veteran by reopening the claim and granting the claim 
only to this extent, which, at this point, poses no risk of 
prejudice to the veteran.  See generally Bernard v. Brown, 4 
Vet. App. 384 (1993).

As noted earlier, the issue on appeal is whether the veteran 
has submitted new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for spondylolisthesis and spondylolysis of the lumbar spine, 
with limited motion.  The requirement that new and material 
evidence must be submitted to reopen a claim is a material 
legal issue that the Board is required to address on appeal.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In an April 1974 rating decision, the RO denied the veteran's 
original claim seeking service connection for a low back 
disability on the grounds that the evidence showed diagnoses 
of lumbar spondylolisthesis and spondylolysis, deemed to be 
constitutional or developmental abnormalities, and that, at 
the time of discharge from active service, there were no back 
disorder symptoms.  The veteran was given notice of this 
rating decision and of appellate rights and procedures, in 
April 1974.  

The record shows no communication from the veteran that could 
be construed as a notice of disagreement responsive to the 
April 1974 decision.  Thus, with no perfected appeal, the 
1974 denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).  

The record indicates that the first and only attempt to 
reopen the claim first denied in 1974 was in early 2002.  In 
September 2002, the RO issued a rating decision determining 
that new and material evidence sufficient to reopen the 
previously denied claim had not been submitted.  The veteran 
perfected an appeal of this decision.  
 
Where, as here, a claim to reopen is presented, a two-step 
analysis is performed.  The first step is a determination of 
whether evidence presented or secured since the last final 
denial of the claim is "new and material."  See 38 U.S.C.A. 
§ 5108; Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decision-makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2004).  Second, if VA determines that new 
and material evidence has been submitted, it may then 
evaluate the merits of the claim based on the entire record, 
after ensuring that the duty to assist has been fulfilled.  
In order for evidence to be sufficient to reopen a previously 
denied and final claim, it must be both new and material.  If 
the evidence is not material, the inquiry ends and the claim 
cannot be reopened.  

The pertinent evidence of record at the time of the April 
1974 rating decision consisted primarily of the veteran's 
service medical records.  In the 1974 rating decision, the RO 
determined that the veteran's spondylolisthesis and 
spondylolysis of the lumbar spine were of a constitutional or 
developmental nature, and not shown to have been symptomatic 
at the time of discharge from active service.

Evidence presented or secured since the April 1974 rating 
decision concerning back problems primarily consists of 
private physicians' treatment and surgery records, including 
those apparently submitted to support a Social Security 
Administration disability compensation benefits application.  
These records are clearly new in the sense that they 
primarily pertain to medical care rendered more recently, 
including back surgery in or around 1986 and in October 2000, 
and thus, were not of record in April 1974.  

The evidence of record after April 1974 also are material to 
the issue on appeal as they, generally speaking, document 
manifestation of back-related symptoms and possibly relevant, 
nonservice-related, intercurrent incidents in and after the 
mid-1980s.  More specifically, these records discuss, among 
other things, civilian work history involving truck-driving 
and lifting of heavy items; a slip-and-fall incident in 2001, 
after which the veteran complained of back pain; and 
diagnoses of lumbar strain, lumbar spondylolisthesis and 
spondylolysis, lumbar disc degeneration, intractable back 
pain, and lumbar spinal fusion.  Thus, they raise pertinent 
questions as to whether, for example, the current symptoms 
may be, at least in part, due to recent injury and/or work 
activities; and whether recent back problems are indicative 
of current manifestation of an in-service back injury and/or 
aggravation of a pre-existing back problem, as is alleged 
(see, e.g., pp. 3-4 of the Board hearing transcript, which 
documents an account of back pain experienced after lifting 
heavy laundry bags in service).  

Further, notably, the new evidence includes the written 
opinions of Dr. V.M.M., the veteran's private physician, 
dated in April 2003 and September 2004, which indicate that 
there could be an etiological relationship between the 
current back disability and active service, based upon in-
service aggravation of the problem.  The Board finds Dr. 
V.M.M.'s opinions inadequate for the purpose of determining 
whether service connection is warranted at this juncture, as 
they do not set forth adequate bases or rationale for what, 
in the Board's opinion, is a conclusory opinion.  
Nonetheless, this doctor's opinions are relevant and material 
for the purposes of determining whether the claim should be 
reopened, as they seem to strengthen the veteran's argument 
that there could be a medical basis for service connection 
(based upon theory of aggravation in service).  In this 
connection, the Board notes that the record includes the 
report of a recent VA compensation and pension (C&P) medical 
examination; however, it does not specifically address the 
issue of medical causation.  

In consideration of all of the foregoing, and having found 
that new and material evidence has been presented since April 
1974, the previously denied claim of entitlement to service 
connection for spondylolisthesis and spondylolysis of the 
lumbar spine, with limited motion, is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).  


ORDER

New and material evidence sufficient to reopen the previously 
denied and final claim of entitlement to service connection 
for spondylolisthesis and spondylolysis of the lumbar spine, 
with limited motion, has been received.  The claim is 
reopened.  The appeal is granted only to this extent.  


REMAND

The Board has reopened the previously denied claim of 
entitlement to service connection for spondylolisthesis and 
spondylolysis of the lumbar spine, with limited motion, on 
the grounds that new and material evidence has been 
submitted.  However, it finds that further evidentiary 
development is warranted before the reopened service 
connection claim can be decided on its merits.  

The medical evidence of record indicates that the veteran may 
have had a preexisting low back disorder that was aggravated 
by his active duty service.  Service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  Every veteran shall be taken to have been 
in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of examination, acceptance, and enrollment.  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(a)(b)(c) (2004).  A veteran who served during a 
period of war is presumed to be in sound condition when he 
entered into military service except for conditions noted on 
the entrance examination.  38 U.S.C.A. § 1111.  This 
presumption of soundness, however, may be rebutted by clear 
and unmistakable evidence that the disorder existed prior to 
entry into service and that the disorder was not aggravated 
by such service.  Id.; see also VAOPGCPREC 3-03 (July 16, 
2003). 

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) recently addressed the issue of aggravation in 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004), and 
applied a new two-step analysis.  The Federal Circuit 
summarized the effect of 38 U.S.C.A. § 1111 on claims for 
service-connected disability.  

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut 
the presumption of soundness by clear and unmistakable 
evidence that the veteran's disability was both 
preexisting and not aggravated by service.  The 
government may show a lack of aggravation by 
establishing that there was no increase in disability 
during service or that any "increase in disability [was] 
due to the natural progress of the" preexisting 
condition. 38 U.S.C. § 1153.  If this burden is met, 
then the veteran is not entitled to service-connected 
benefits.  However, if the government fails to rebut the 
presumption of soundness under section 1111, the 
veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability 
existing at the time of entrance will be made if a 
rating is awarded. See 38 C.F.R. § 3.322. 

Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004)

Prior to the Federal Circuit's new Wagner two-step analysis, 
and at the time the Board decided the veteran's case in 1974, 
VA still had the burden to rebut the presumption of soundness 
by clear and unmistakable evidence that the veteran's 
disability preexisted service.  If VA met this burden, then 
it had the burden to rebut the presumption of soundness by 
the preponderance of the evidence (which is a lower standard) 
that the preexisting disorder was not aggravated by service.  
Pursuant to the new Wagner two-step analysis, VA must now 
show by clear and unmistakable evidence that the preexisting 
disorder was not aggravated during service (which is a higher 
standard).

In light of the Federal Circuit's decision in Wagner, the 
claim must be reconsidered based on direct service connection 
and aggravation of a preexisting low back condition.  A 
congenital disorder may be permanently aggravated if 
supported by medical evidence.

Thus, the claim is REMANDED for the following development, 
after which a de novo review should be undertaken by the RO.

1.  The RO should ask the veteran to 
identify all VA and non-VA medical 
facilities (or physicians) from which he 
received treatment for back problems and 
whose records are not currently in the 
claims folder.  Obtain and associate with 
the claims folder any such records.  

2.  After completing the above, schedule 
the veteran for a VA C&P orthopedic 
examination to determine, following a 
review of the veteran's claims folder, 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability less than 50 percent), 
that spondylolisthesis and/or 
spondylolysis of the lumbar spine, and/or 
limited motion of the lumbar spine, 
and/or any other lumbar spine disorder 
diagnosed during the C&P examination, 
is/are etiologically related to active 
service.  

The examiner also should offer an opinion 
specifically as to whether it is at least 
as likely as not that such disorder(s):

(a) began during service or was a 
preexisting disorder that was 
aggravated (chronically worsened) as 
the result of some incident in 
active service; 
(b) was manifested within one year 
of discharge from service (October 
1967), to the extent that 
degenerative or arthritic changes 
are found in the lumbar spine; 
(c) is age-related; or 
(d) is etiologically related, wholly 
or in part, to other, nonservice-
related factors, which could include 
civilian work history and/or post-
discharge injury.    

Specific bases and rationale for the 
examiner's opinion should be provided in 
a written report.  If the examiner is not 
able opine on this issue without 
resorting to conjecture or speculation, 
he should so state and explain the 
reasons therefor.  Diagnostic testing, if 
deemed to be warranted by the examiner, 
should be performed.  

3.  Associate with the claims folder the 
examiner's written report/opinion, along 
with diagnostic testing records, if any.

4.  After completion of the above, review 
the entire claims folder and readjudicate 
the claim.  See Wagner.  If any 
determination remains unfavorable to the 
veteran, he and his representative should 
be provided an updated Supplemental 
Statement of the Case and an opportunity 
to respond to it.  Thereafter, if in 
order, return the claim to the Board for 
further review. 

5.  It is noted that the notice and 
assistance provisions of VCAA, VA 
regulations implementing VCAA, and 
controlling law, including Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), are 
binding on remand and any further 
adjudication of the claim by the RO.

The purposes of this remand order are to comply with due 
process of law requirements and for further evidentiary 
development of the claim.  At this juncture, the Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this case.  

No action by the veteran is required until he receives 
further notice; however, the veteran has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The veteran also is advised that a failure to report to a VA 
medical examination, if scheduled, may result in the denial 
of his claim unless good cause is shown.  38 C.F.R. § 3.655 
(2004).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	CHRISTOPHER J. GEARIN
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



